Exhibit 99.2 SXC HEALTH SOLUTIONS SIGNS PBM CONTRACT WITH HEALTHSPRING Lisle, Illinois, March 4, 2010, SXC Health Solutions Corp. (“SXC” or the “Company”) (NASDAQ: SXCI, TSX: SXC), a leading provider of pharmacy benefit management (PBM) products and services, today announced that its informedRx PBM unit has been awarded a contract with HealthSpring Inc. (“HealthSpring”) having an initial term of three years with provisions for two additional one-year extensions.HealthSpring, based in Nashville, Tennessee, offers Medicare Advantage plans across seven states to over 193,000 members and a national stand-alone Medicare prescription drug plan to 387,000 members. SXC will provide HealthSpring with its full suite of PBM services which include mail order pharmacy, specialty pharmacy, retail network management, Medicare compliance services, and patient care clinical services, managing an anticipated drug spend of approximately $1 billion annually. HealthSpring will deploy mail and specialty pharmacy services beginning in 2010, with implementation of the full PBM services on January 1, 2011. “The flexibility of SXC’s full service PBM offering, combined with its expertise in Medicare Part D, aligns perfectly with our commitment to design competitive products and provide high quality healthcare benefits to Medicare members,” said Michael G. Mirt, President and Chief Operating Officer of HealthSpring, Inc. “We manage our Medicare Advantage plans locally and require customized benefits programs throughout our network, which made SXC, with its flexible PBM service model, an ideal partner to help us achieve our service and cost containment objectives.” “HealthSpring is a recognized market leader in Medicare, and we are very pleased to earn their business,” said Mark Thierer, President and CEO of SXC.“The size and scope of this agreement makes HealthSpring a strategic addition to our PBM client base and validates our ability to scale our offerings to meet the needs of some of the largest and most innovative healthcare organizations in the country.” SXC collaborates with clients to use pharmacy data to more effectively manage medical costs.Taking a highly consultative approach, SXC will help HealthSpring use these insights to drive smarter plan design and pre-emptive intervention in high-risk clinical situations by utilizing its Integrail™ clinical decision support tool.Additionally, HealthSpring has a unique and differentiated relationship with its physicians - SXC will deploy its provider technology tools to actively engage their physician community. About HealthSpring Inc.
